Citation Nr: 0621615	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  92-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for the period from October 7, 1996, through June 3, 1999, 
for restrictive-obstructive lung disease associated with 
malignant lymphoma.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in September 2001, the RO granted 
service connection for restrictive-obstructive lung disease 
associated with malignant lymphoma, and assigned a separate 
60 percent rating effective from March 1, 1992.  The veteran 
through his representative appealed for a higher rating, 
specifically claiming that he was entitled to a rating in 
excess of 60 percent for the period from October 7, 1996 to 
the present.  In particular, the veteran's representative 
argued that the veteran met the criteria for a 100 percent 
rating under the revised regulations pertaining to rating 
pulmonary disabilities, which became effective October 7, 
1996.

In a July 2003 decision, the RO granted a 100 percent rating 
for restrictive-obstructive lung disease, effective July 27, 
2001.  In April 2004, the Board granted the veteran a 100 
percent rating for restrictive-obstructive lung disease 
associated with malignant lymphoma, from June 4, 1999.  The 
April 2004 decision remanded the veteran's claim for a rating 
in excess of 60 percent, to include 100 percent, for the 
period of October 7, 1996 to June 3, 1999 in order that 
proper VCAA notice could be sent to the veteran.

By decision dated in July 2005, the Board denied the claim 
for a rating in excess of 60 percent for the period from 
October 7, 1996, through June 3, 1999, for restrictive-
obstructive lung disease associated with malignant lymphoma.  
The veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated March 23, 2006, granted a Joint Motion for Partial 
Remand.  The Court also dismissed, pursuant to a request of 
the parties, the appeal for an initial compensable evaluation 
for malignant lymphoma, for the period beginning March 1, 
1992.  The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran was able to walk up two flights of steps, he 
was able to walk half a mile, and he was fully employed, 
between October 7, 1996 and June 3, 1999.

2.  Post-bronchodilator results in June 1996 reveal that the 
veteran had a forced vital capacity (FVC) of 71 percent 
predicted, a forced expiratory volume in one second (FEV-1) 
of 41 percent predicted, and an FEV-1 to FVC ratio of 42 
percent.


CONCLUSION OF LAW

The criteria for the an initial rating in excess of 60 
percent for the service-connected restrictive-obstructive 
lung disease associated with malignant lymphoma, for the 
period of October 7, 1996 to June 3, 1999, have not been met. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Code 6603 
(in effect prior to October 7, 1996); 38 C.F.R. § 4.97, 
Diagnostic Codes 6603, 6604, and 6845 (effective October 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include 
an increased rating claim.

The veteran's claim for service connection for restrictive-
obstructive lung disease was substantiated by the September 
2001 rating decision on appeal.  The veteran's filing of a 
notice of disagreement as to the disability rating did not 
trigger any additional § 5103 notice.  Rather, VA was then 
required to fulfill its statutory duties under 38 U.S.C. 
§§ 5104 and 7105, and regulatory duties under 38 C.F.R. 
§ 3.101.  As such, VA satisfied its duty to notify by means 
of a July 2003 statement of the case, which set forth the 
relevant diagnostic criteria for rating the disability at 
issue.  

Duty to assist

With regard to the duty to assist, the record contains the 
private and VA medical records and the reports of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record.  The Board finds nothing to suggest 
that there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to the claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The relevant evidence will be summarized 
where appropriate, and the Board's analysis will focus on 
what the evidence shows, or does not show, in support of the 
claim. 

The veteran seeks an initial rating in excess of 60 percent 
for his service-connected restrictive-obstructive lung 
disease associated with malignant lymphoma, from October 7, 
1996 to June 3, 1999.

The veteran was provided pulmonary function testing by VA in 
June 1996.  Results were obtained both before 
bronchodilatation and after bronchodilatation.  The pre- 
bronchodilator results of the June 19, 1996 testing indicated 
the following: an FVC of 62 percent predicted, an FEV-1 of 33 
percent predicted, and an FEV-1/FVC of 40 percent.  The post-
bronchodilator results of the June 19, 1996 testing indicated 
the following: an FVC of 71 percent predicted, an FEV-1 of 41 
percent predicted, and an FEV-1/FVC of 42 percent.  The post-
bronchodilatation results are the operative values for VA 
purposes.  See 61 FR 46723 (Sept. 5, 1996).  The PFT did not 
include lung volumes or diffusing capacity measurements.

A July 1996 VA examination report indicates that the veteran 
complained of dyspnea.  The veteran reported that he had had 
increasing dyspnea over the last 10 years.  The veteran 
stated that he had recently added an extension to his deck 
and that after 10 minutes of pounding nails, he needed 
approximately five minutes of rest before he could continue 
working.  He reported that he was still very active around 
the house and that he did such things as hacking out roots 
with a large ax, but that required frequent rest periods in 
order to complete the job.  The veteran stated that a few 
years previously he would not have required those frequent 
rest periods.  The veteran stated that he could walk for one 
mile on flat terrain without dyspnea.  He asserted that he 
was able to walk approximately ten steps going up steps 
before developing dyspnea and that after two flights he had 
to stop for a five minute rest to catch his breath.  The 
veteran reported that he ate well and spoke well without 
problems, but noted that after toweling off from a shower he 
developed dyspnea and had to rest.  Examination revealed 
audible pulmonary wheezing at rest.  There was an increase in 
expiration time with dry expiratory/inspiratory wheezes and 
dry, crackling, rales that were bilaterally symmetric; lower 
lobes greater than upper lobes.

At his July 1998 hearing the veteran reported that he 
experienced shortness of breath with walking up one flight of 
steps.  The veteran stated that he could walk half a mile on 
a flat surface without ay problem.  He said that it was just 
with going up hills or steps that he had problems.  He 
thought that he would have shortness of breath if he walked 
fast on a flat surface.  The veteran reported that he was 
employed as a sales representative for a trucking company.  
He said that his job did not require physical exertion.

A May 1999 private examination indicates that the veteran had 
emphysema and that the veteran was not on inhalers.  The 
veteran reported that he worked as a sales manager for a 
trucking line.  The veteran stated that his hobbies were 
golfing and fishing, and had previously included bowling.  He 
reported that he exercised at home with a Total Gym and that 
he walked for exercise.  Respiratory examination revealed the 
veteran's lungs to be clear, without wheezes.  There was 
better air movement in the bases compared to the apices.

The regulations pertaining to rating lung diseases were 
revised on October 7, 1996.  For the time period under 
consideration, October 7, 1996 to June 3, 1999, the Board 
must consider both the former and the current criteria for 
the rating of lung diseases.   

Under the regulations in effect prior to October 7, 1996, the 
diagnostic code most appropriate for rating the veteran's 
lung disease was Diagnostic Code 6603, the code for pulmonary 
emphysema.  This diagnostic code provided for a 60 percent 
rating for severe pulmonary disability resulting in 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping; ventilatory 
impairment of severe degree confirmed by pulmonary function 
tests with marked impairment of health.  A 100 percent rating 
was warranted when the condition was pronounced; intractable 
and totally incapacitating; with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion; severity of emphysema 
confirmed by chest X-rays and pulmonary function tests.  38 
C.F.R. § 6603 (in effect prior to October 7, 1996).

The medical records dated between October 7, 1996 and June 4, 
1999 clearly show that the veteran's service-connected 
pulmonary disability did not meet the criteria for a 100 
percent rating under the former criteria for the rating of 
pulmonary disabilities.  The medical evidence shows that the 
veteran was able to walk for more than a block without 
dyspnea, that the veteran could walk up a flight of steps, 
and that the veteran was able to do some physical work, 
though with frequent resting.  He was not shown to have 
pronounced pulmonary disability that was intractable and 
totally incapacitating, with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion.

Under the revised criteria for rating pulmonary disability, 
the criteria for rating pulmonary emphysema, chronic 
obstructive pulmonary disease, and chronic pleural effusion 
or fibrosis are identical. See Diagnostic Codes 6603, 6604, 
and 6845 (2005).  Under the criteria of these Diagnostic 
Codes, a 100 percent rating is warranted for pulmonary 
disability manifested by FEV-1 less than 40 percent of 
predicted value, or; the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  A 60 percent rating is warranted for pulmonary 
disability manifested by FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit). 

The veteran's PFT in June 1996, post-bronchodilator, revealed 
an FEV-1 of 41 percent predicted, and an FEV-1/FVC of 42 
percent.  These values clearly indicate that the veteran only 
met the criteria for a 60 percent rating at that time.  The 
veteran is not entitled to an increased initial rating under 
the current criteria for the evaluation of lung diseases from 
October 7, 1996 to June 3, 1999.

The Joint Motion directed that the VA explain why the post-
bronchodilator PFT values should be used in rating the 
veteran's respiratory disability, particularly in view of the 
fact that it appeared that no statute, regulation or other 
guideline required the use of the post-bronchodilator 
results.  

In a June 2005 statement, the veteran's representative argued 
that the VA should use the veteran's June 1996 pre- 
bronchodilator PFT measurements for rating the veteran.  He 
asserts that these measurements meet the criteria for a 100 
percent rating and that there are no guidelines indicating 
that the rating must be based upon the results after the 
veteran is given medication.  As the Board referenced above, 
there are guidelines indicating that only the post- 
bronchodilatation results are to be considered for VA 
purposes.  The explanatory comments in the Federal Register 
make clear that post-bronchodilation pulmonary function test 
results are to be used in evaluating the severity of the lung 
disease under the Schedule.  61 Fed. Reg. 46,720, 46, 723 
(Sept. 5, 1996), effective October 7, 1996.  (In response to 
a comment recommending that VA specify that pulmonary 
function be tested before bronchodilatation in order to 
reflect ordinary conditions of life, VA disagreed, finding 
"The American Lung Association/American Thoracic Society 
Component Committee on Disability Criteria recommends testing 
for pulmonary function after optimum therapy.  The results of 
such tests reflect the best possible functioning of an 
individual and are the figures used as the standard basis of 
comparison of pulmonary function.  Using this standard 
testing method assures consistent evaluations.")

Similarly, in VA fast letter 97-67 (June 17, 1997), the VA 
responded to questions from several RO's concerning the 
proper use of PFT in evaluating respiratory conditions.  The 
VHA's Pulmonary/Critical Care Advsiory Committee reviewed 
these questions and the consensus of the Committee may be 
summarized as follows.  When the results of pre-
bronchodilator PFT are normal, post-bronchodilator studies 
are ordinarily not required for VA evaluation purposes.  In 
all other cases, post-bronchodilator studies should be done 
unless contraindicated.  When available, the post-
bronchodilator results should always be used in applying the 
evaluation criteria in the rating schedule.  However, there 
is a small group of patients (5 percent or less), in whom, 
for unknown reasons, there may be a paradoxical reaction to 
bronchodilators, i.e. the post-bronchodilator results will be 
poorer than the pre-bronchodilator results.  When there is a 
paradoxical response, the better (pre-bronchodilator values 
should be used.  

Both the explanatory comments in the Federal Register and the 
discussion in the fast letter provide a sound basis for the 
VA to conclude that post-bronchodilator results are 
appropriate to use.  It has been determined that such results 
better reflect the degree of disability.  Indeed, the fast 
letter acknowledged that pre-bronchodilator results are to be 
used in certain situations in which it provides a better 
measure of the disability.  The veteran has not provided any 
rationale for his belief that the pre-bronchodilator results 
should be used to evaluate his restrictive-obstructive lung 
disease.  

In addition, the Board notes that in Smith v. Nicholson, No. 
05-7168, Fed. Cir. (June 19, 2006), the U.S. Court of Appeals 
for the Federal Circuit held that since the regulations 
pertaining to tinnitus left doubt whether tinnitus in each 
ear can be rated a separate disability and are ambiguous, the 
VA was entitled to its own construction to the ambiguous 
regulations.  Similarly, in this case, the regulation does 
not specify whether pre or post-bronchodilator results should 
be used.  In light of the fact that the VA has provided a 
sound medical basis for the use of post-bronchodilator 
results, the Board reiterates its conclusion that this 
constitutes a valid basis for the use of such results.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of "exceptional 
or unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOGCPREC 6-96.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  The record does not show that the veteran's 
restrictive- obstructive lung disease has resulted in 
frequent hospitalization or markedly interfered with 
employment from October 7, 1996 to June 3, 1999, so as to 
render impractical the application of schedular standards.  
The Board notes that the evidence reveals that the veteran 
was fully employed during that time period.  Accordingly, an 
extraschedular evaluation is not warranted. 3 8 C.F.R. § 
3.321(b)(1).

In sum, the preponderance of the evidence shows that the 
veteran has not met the criteria for a staged rating in 
excess of 60 percent for his service-connected restrictive- 
obstructive lung disease at any time from October 7, 1996 to 
June 3, 1999, under either the current or the former criteria 
for the rating of lung diseases. See Fenderson, supra.




ORDER

An initial evaluation in excess of 60 percent for the period 
from October 7, 1996, through June 3, 1999, for restrictive-
obstructive lung disease associated with malignant lymphoma 
is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


